Case 5:19-cv-01785-DSF-AFM Document 22 Filed 11/02/20 Page 1 of 1 Page ID #:1506



   1

   2
                                                            JS-6
   3

   4

   5

   6

   7

   8                      UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11    DALE R. N.,                             Case No. 5:19-cv-01785-DSF-AFM
  12                     Plaintiff,
              v.                                JUDGMENT
  13

  14    COMMISSIONER OF SOCIAL
        SECURITY,
  15

  16                     Defendant.
  17

  18         This matter came before the Court on the Report and Recommendation of the
  19   Magistrate Judge to whom the case was referred. The Court, having accepted the
  20   Report,
  21         IT IS HEREBY ORDERED AND ADJUDGED that the Commissioner’s
  22   decision is AFFIRMED.
  23

  24
        DATED: November 2, 2020
  25

  26
                                           Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
  27

  28
